19-1750
     Morgan v. Garland
                                                                               BIA
                                                                        Mulligan, IJ
                                                                       A055 563 276
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            RICHARD J. SULLIVAN,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   STEPHEN ALPHANSO MORGAN,
15            Petitioner,
16
17                       v.                                  19-1750
18                                                           NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Kai W. De Graaf, Esq., Ada, MI.
25
26   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
27                                       Attorney General; Erica B. Miles,
28                                       Senior Litigation Counsel; Craig
 1                                      A. Newell, Jr., Trial Attorney,
 2                                      Office of Immigration Litigation,
 3                                      United States Department of
 4                                      Justice, Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9           Petitioner Stephen Alphanso Morgan, a native and citizen

10   of Jamaica, seeks review of a May 31, 2019 decision of the

11   BIA affirming a December 18, 2018 decision of an Immigration

12   Judge (“IJ”) ordering Morgan’s removal for an aggravated

13   felony crime of violence and denying relief from removal under

14   the    Convention    Against       Torture   (“CAT”).      In   re    Stephen

15   Alphanso Morgan, No. A 055 563 276 (B.I.A. May 31, 2019),

16   aff’g No. A 055 563 276 (Immig. Ct. N.Y. City Dec. 18, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19          We have considered both the IJ’s and the BIA’s opinions

20   “for    the   sake   of       completeness.”      Wangchuck   v.     Dep’t   of

21   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                   We review

22   de    novo    whether     a    conviction    is   an   aggravated     felony.

23   Martinez v. Mukasey, 551 F.3d 113, 117 (2d Cir. 2008).                       We

                                            2
 1   review factual challenges to the agency’s denial of CAT relief

 2   under the substantial evidence standard.     See Nasrallah v.

 3   Barr, 140 S. Ct. 1683, 1692 (2020).

 4       The agency ordered Morgan removed for an aggravated

 5   felony and specifically that his assault conviction under New

 6   York Penal Law 120.05(2) is a crime of violence.      Morgan’s

 7   challenge to that determination is foreclosed by Singh v.

 8   Barr, which holds that § 120.05(2) is categorically a crime

 9   of violence.   939 F.3d 457, 462–64 (2d Cir. 2019).   “In the

10   absence of any decisions by the Supreme Court or our own court

11   . . . that would cast doubt on [a decision’s] viability, . .

12   . a panel of this court will not overturn a . . . decision of

13   another panel, rendered after full consideration of the very

14   point at issue.”   Kremer v. Chemical Constr. Corp., 623 F.2d

15   786, 788 (2d Cir. 1980).

16       Moreover, we find no error in the agency’s denial of CAT

17   relief.   Morgan alleges that he is at risk of torture because

18   he was a member of the Jamaica Labor Party and members of a

19   rival party shot at him when he visited Jamaica in 2007.

20   But more than 13 years have passed since Morgan was last in

21   Jamaica, Morgan has not received any threats since the 2007


                                   3
 1   shooting, and his party is now in control of the government.

 2   Thus,    the   BIA’s   determination   that   petitioner     failed   to

 3   establish that he would more likely than not be tortured by,

 4   at the instigation of, with the consent of, or with the

 5   acquiescence of a public official upon his return to Jamaica

 6   is supported by substantial evidence.           To the extent Morgan

 7   argues    that   Jamaica’s   generally   high   level   of   political

 8   violence poses a threat to him, evidence of general political

 9   violence, without more, is insufficient to show that Morgan

10   will likely be tortured.       See Mu-Xing Wang v. Ashcroft, 320

11   F.3d 130, 144 (2d Cir. 2003) (requiring petitioners to provide

12   particularized evidence that they will more likely than not

13   be tortured in order to support a CAT claim).

14       For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe,
19                                   Clerk of Court
20




                                       4